Title: To Thomas Jefferson from James Monroe, 7 July 1802
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond July 7. 1802
          
          I enclose you some columns of a paper here edited by Mr. Callendar. It was whispered sometime since that the federalists knew he was possessed of some letters from you, and were endeavouring to bring them before the publick. In several of his preceding papers he glancd at the subject, but at length enters more directly on it. Perhaps it will be best that nothing shod. be said in reply by any one. Of this you will be the best judge. It may be of use to state to me the periods when the sums he mentions were advanc’d, & the circumstances wh. lead to it. Any light you think proper to communicate relative to the affr., will be used without compromitting any one, in the mode you deem most eligible. If any reply is proper he may be drawn to state facts correctly, by a person knowing them, without it appearing that you gave a hint.
          sincerely I am yr. friend & servt
          
            Jas. Monroe
          
          
            I communicated to Mr. Madison lately that by the last law the office of marshall in this place, or indeed State was abolished. Major Scott who is a man of great merit, feels uneasy in his situation; in whose place it was impossible to put a more deserving man.
            I enclose you a letter from a captn. Leach with whom I was acquainted in France, who has repeatedly written me to mention him to my friends in the admn., and who I have mentioned to Mr. Madison, who has I am well satisfied paid the attention to the subject that was proper. I considered him an honest, intelligent man a sound republican. You will perceive what he now seeks. I do not know that he is such a person as it wod. be proper to place in such an office in so important a town. Unless he was supported by the principal republicans there it wod. be improper to bring him forward, as I have heretofore told him. I enclose his letter to you, only because I am writing you, & have not time to write Mr. Madison who has I think correct information of his pretentions.
          
        